      Case 5:20-cv-05799-LHK Document 330 Filed 10/09/20 Page 1 of 2


 1   Donald R. Pongrace (admitted pro hac vice)
     dpongrace@akingump.com
 2   AKIN GUMP STRAUSS HAUER & FELD LLP
     2001 K St., N.W.
 3   Washington, D.C. 20006
     Telephone: (202) 887-4000
 4   Facsimile: 202-887-4288

 5   Dario J. Frommer (Bar No. 161248)
     dfrommer@akingump.com
 6   AKIN GUMP STRAUSS HAUER & FELD LLP
     1999 Avenue of the Stars, Suite 600
 7   Los Angeles, CA 90067-6022
     Phone: 213.254.1270
 8   Fax: 310.229.1001

 9   Attorneys for Plaintiff Gila River Indian Community

10
                                UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
12
      NATIONAL URBAN LEAGUE, et al.,                    CASE NO. 5:20-cv-05799-LHK
13
                                     Plaintiffs,        NOTICE OF FILING OF
14
                     v.                                 DECLARATION OF
15                                                      SHEILA VALENZUELA
      WILBUR L. ROSS, JR., et al.,
16
                                     Defendants.
17

18

19          Plaintiff Gila River Indian Community hereby notifies the Court and all other parties of the
20   matters discussed in the attached Declaration of Sheila Valenzuela, the Enrollment/Census
21   Director for the Gila River Indian Community (the “Community”). Ms. Valenzuela has received
22   information from the U.S. Census Bureau showing at least three troubling things. First, the Census
23   Bureau has been providing completion percentages for the Community that are misleadingly
24   high—miscommunication that was recently discovered when this percentage exceeded 101%.
25   Second, the Census Bureau’s actual completion rate for the Community as recently as October 6
26   was only 88.01%, a very low number for this hard-to-count population—and that overall
27   completion rate is improving at only a very slow pace. Third, the Bureau has reduced the number
28

                                                                             CASE NO. 5:20-CV-05799-LHK
      Case 5:20-cv-05799-LHK Document 330 Filed 10/09/20 Page 2 of 2


 1
     of enumerators for the Community on the promise that field work will continue until October 31—
 2
     while seeking, before the courts of appeal, to halt field work immediately.
 3
            The Community provides this information for the Court’s consideration as it continues to
 4
     evaluate concerns raised regarding Bureau operations and determine which matters warrant
 5
     ordering Defendants to file a response.
 6

 7
     Dated: October 9, 2020                            By: /s/ Donald R. Pongrace
 8                                                     Donald R. Pongrace (admitted pro hac vice)
                                                       dpongrace@akingump.com
 9                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                       LLP
10                                                     2001 K St., N.W.
11                                                     Washington, D.C. 20006
                                                       Telephone: (202) 887-4000
12                                                     Facsimile: 202-887-4288

13                                                     Dario J. Frommer (Bar No. 161248)
                                                       dfrommer@akingump.com
14                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                       LLP
15                                                     1999 Avenue of the Stars, Suite 600
                                                       Los Angeles, CA 90067-6022
16                                                     Phone: 213.254.1270
                                                       Fax: 310.229.1001
17
                                                       Attorneys for Plaintiff Gila River Indian
18
                                                       Community
19

20
21

22

23

24

25

26

27

28

                                                                              CASE NO. 5:20-CV-05799-LHK
                                                   2
